Citation Nr: 0205780	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-02 141A	)	DATE
	)
	)


THE ISSUE

Whether a May 1997 decision of the Board of Veterans' Appeals 
denying service connection for coronary artery disease should 
be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated May 22, 2001, which granted a 
joint motion for remand, vacated an April 2000 Board 
decision, and remanded the case for further development.  It 
was noted that remand was necessary because the Board had 
relied upon 38 C.F.R. § 20.1404(b) which was subsequently 
invalidated in Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  The case arose from a motion by the 
moving party, the veteran, alleging clear and unmistakable 
error (CUE) in a May 1997 Board decision.


FINDINGS OF FACT

1.  In a May 1997 final decision, the Board denied a claim 
for entitlement to service connection for coronary artery 
disease.

2.  The Board's May 1997 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The May 1997 decision, wherein the Board denied service 
connection for coronary artery disease, did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence Received Prior to May 1997

Service medical records show the veteran's April 1941 
entrance examination found his heart and blood vessels were 
normal.  His blood pressure was 138/94.  A chest x-ray was 
negative.  Records dated prior to December 1960 show blood 
pressure findings were below 140/90 and chest x-rays were 
normal.

Records dated in December 1960 show the veteran complained of 
a "constant aching" pain in his left chest and left arm 
which had lasted for one week.  He also reported having had 
productive green mucous in the morning without a particularly 
heavy cough.  There was no evidence of weight loss or 
anorexia but the veteran did report having experienced night 
sweats.  He also reported that his watch felt tight around 
his wrist.  Upon follow up 2 days later, the veteran reported 
that the green mucous and pain in his arm had ceased.  He 
reported continued aching to the left chest.  
Electrocardiogram (EKG) results at that time were within 
normal limits.

Blood pressure findings from January 1961 to September 1970 
were below 140/90 and chest x-rays revealed no heart 
abnormalities.

In September 1970, the veteran was examined and found to have 
a normal heart and vascular system.  A chest x-ray revealed 
bilateral apical pleural thickening with pleural 
calcifications on the left, probably representing old 
tuberculosis.  There was no evidence of active disease.  His 
blood pressure was 120/80.  

The veteran's February 1971 retirement examination revealed a 
normal clinical evaluation of the heart and vascular system.  
His blood pressure was 98/70 and a chest x-ray was within 
normal limits.  An August 1971 examination also revealed a 
normal heart and vascular system and reported a blood 
pressure finding of 110/80.  A chest x-ray was within normal 
limits.  An EKG revealed left axis deviation and a non-
specific T-wave.

In January 1992, the veteran filed a claim including for 
entitlement to service connection for a quadruple coronary 
bypass and angina.  He reported his angina began in May 1972 
and that he had undergone a coronary bypass in October 1990.  
The veteran noted he had received treatment in 1972 at Fort 
Lee and at the Portsmouth Naval Hospital.

In March 1992, the Department of Veterans Affairs (VA), 
Regional Office (RO) in Roanoke, Virginia, obtained records 
from the Richmond, Virginia, VA Medical Center.  Records 
dated in March 1991 show the veteran reported during an 
examination that his angina began in 1972.  It was noted the 
condition was apparently treated medically until 1990 when 
his symptoms became worse.  Testing revealed significant 
coronary artery disease and the veteran reported having had a 
coronary artery bypass graft procedure in October 1990.  The 
diagnoses included coronary artery disease, status post 
coronary artery bypass graft.

In April 1992, the RO received a report from Kenner Army 
Community Hospital in Fort Lee, Virginia, indicating that no 
records were found regarding the veteran.  In July 1992, the 
RO received records from the Naval Hospital in Portsmouth, 
Virginia.  These records indicate that the veteran underwent 
a cardiac catheterization in October 1990.  It was noted that 
before the procedure, the veteran stated that he had been 
diagnosed as having had angina for "a number of years."  
Cardiac catheterization resulted in diagnoses of coronary 
artery disease manifested by involvement of the main left 
coronary artery with normal left ventricular performance and 
no mitral regurgitation.

The RO also received records from the Primary Care Clinic in 
Quantico, Virginia, which show that in December 1982 the 
veteran complained of numbness in his arm and chest.  It was 
noted he reported an 11 year history of chest pain which was 
described as "full just mid central sternum."  The 
diagnosis was non-cardiac chest pain, most likely chondral in 
origin.

At his July 1992 VA examination the veteran described his 
medical history, including having been provided a diagnosis 
of angina.  He reported that he had experienced no difficulty 
since his October 1990 catheterization.  The diagnoses 
included arteriosclerotic heart disease, angina, and coronary 
artery disease status post coronary artery bypass graft in 
October 1990 with excellent results.

In a March 1993 rating action the RO denied service 
connection for coronary artery disease, status post coronary 
artery bypass graft.

At his June 1993 personal hearing the veteran testified that 
during the late summer or early fall of 1972 he spent 2 days 
in an intensive care unit at Kenner Hospital and that 
subsequently he was extensively tested at Portsmouth Naval 
Hospital.  He stated it had been determined that he did not 
have any problem other than angina.  He stated he had not 
received any treatment in service for chest pain, angina or 
any form of heart or coronary artery disease.

The veteran also submitted additional Department of the 
Defense medical records at his hearing.  These records show 
that in January 1983 the veteran reported having had 
recurrent bouts of chest pain since the fall of 1972 which 
occurred mostly in winter.  It was noted the pain was 
centered under the sternum and would occur as a sharp, 
instantaneous pain that was then followed by a dull, aching 
pain which would last approximately 2 days.  The veteran also 
reported that he had been evaluated 4 years earlier at 
Portsmouth and had been informed that he did not have a heart 
problem.  He described the pain as more of a nuisance and 
claimed his last bout with chest pain had occurred in 
December 1982.  The examination revealed a blood pressure 
finding of 148/84.  The veteran's heart had regular rhythm 
without significant murmur.  The diagnoses included recurrent 
costochondritis and mild osteoarthritis of the neck with 
radicular arm pain.

In July 1993, the RO received documentation from the 
Portsmouth Naval Hospital and from the Naval Medical Center 
in Quantico, indicating that they had no inpatient records 
concerning the veteran.

In July 1995, the veteran submitted several lay statements in 
support of his claim for service connection.  In a July 1995 
statement G.B.L., the veteran's daughter, recalled that the 
veteran had been admitted to intensive care at a military 
hospital upon his retirement to Virginia.  She also recalled 
that he had undergone a battery of tests at Portsmouth Naval 
Hospital.  In a June 1995 statement E.L.B. indicated he had 
served with the veteran before his retirement in 1970.  He 
stated he visited the veteran at Portsmouth Naval Hospital 
while the veteran was undergoing a stress test and that the 
veteran told him he had angina.  

The veteran also submitted in June 1995, a statement dated in 
June 1991, wherein D.G.B. noted he had known the veteran 
since 1955 and reported that in the fall of 1972 the veteran 
had been admitted to an Army hospital and was diagnosed as 
having angina.  It was noted that the veteran had had a 
history of angina until he underwent heart bypass surgery in 
October 1991.  In a June 1995 statement, G.M.K. reported that 
she had been the veteran's neighbor since 1972 and recalled 
that sometime in the fall of that year she learned that the 
veteran had been a patient in a military hospital somewhere 
south of Richmond, Virginia.  She stated that upon his return 
home she learned that he had been diagnosed as having angina.  
She reported he had suffered from angina since 1972.  

In a September 1995 written statement R.E.H. asserted that he 
had known the veteran as a very good friend since 1965, that 
he first learned of the veteran's angina in the fall of 1972, 
and that he later learned of his other admissions and 
results.  The correspondence indicates R.E.H. retired from 
military service as a Master Chief Hospital Corpsman.

In March 1997, the veteran testified before a Board member in 
Washington, DC, restated his medical history and reiterated 
his claim as to entitlement to service connection for 
coronary artery disease.  He also submitted additional 
medical records, most of which had been previously associated 
with the claims file but one which reflected an examination 
in October 1990.  The report noted that the veteran was 
without known coronary artery disease but that he complained 
of increasing episodes of chest pain.  It was noted that he 
stated he had been mowing his grass earlier that month and 
had experienced an onset of substernal chest discomfort with 
diaphoresis.  He reported having a history of angina since 
the mid-1970s.  He stated his chest pain usually improved 
with rest and would only last a few minutes.  Records show 
the veteran underwent cardiac catheterization 2 days later. 

In May 1997, the Board denied entitlement to service 
connection for coronary artery disease.  It was noted the 
benefit sought on appeal was denied because a well-grounded 
claim had not been submitted.

Law Addressed in the May 1997 Board Decision

Service connection will be granted for disability resulting 
from personal injury suffered or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

A claimant for benefits under VA law shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim, that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

The Court has held that lay persons cannot provide testimony 
where an expert opinion is required.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).

Pertinent May 1997 Board Determinations

The May 1997 Board decision found the veteran's claim for 
service connection for coronary artery disease was not well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  It was noted the veteran had been diagnosed as having 
arteriosclerotic heart disease, angina, coronary artery 
disease, status post coronary artery bypass graft but that 
there was no medical opinion objectively linking this cardiac 
condition with military service.  It was further noted that 
the veteran, as a lay person, was not competent to conclude 
that a relationship existed between any current cardiac 
condition and service and that the other lay statements of 
record did substantiate a nexus between his coronary artery 
disease and service. 

Board Clear and Unmistakable Error Claim
Background

In February 1998, the moving party submitted correspondence 
which was construed as a motion for clear and unmistakable 
error review of the May 1997 Board decision.  He stated he 
believed his claim had been denied because of missing records 
which he had no control over.  He reiterated his claim, in 
essence, that treatment at service department medical 
facilities in 1972 demonstrated the onset of his present 
heart disorder.

In April 2000, the Board denied the motion alleging clear and 
unmistakable error in the May 1997 decision because a clear 
and specific legal or factual basis in support of the motion 
had not been provided.  The decision was based upon the 
requirements of VA regulation 38 C.F.R. § 20.1404(b).

In May 2000, the moving party submitted correspondence to the 
Board reiterating his claim and claiming, in essence, that 
statements in support of his claim had not been properly 
considered.  

In May 2001, the Court granted a joint motion for remand, 
vacated an April 2000 Board decision, and remanded the case 
for further development.  It was noted that remand was 
necessary because the Board had relied upon 38 C.F.R. 
§ 20.1404(b) which had been subsequently invalidated.

In an April 2002 informal brief the moving party's 
representative provided specific contentions as to error in 
the May 1997 Board decision and reiterated the claim for 
entitlement to service connection for coronary artery 
disease.  The representative claimed the decision failed to 
properly consider applicable existing case law including 
"Savage v. Brown, 9 Vet. App. 521 (1996)," YR v. West, 11 
Vet. App. 393 (1998), O'Hare v. Derwinski, 1 Vet. App. 365 
(1991), and Crowe v. Brown, 7 Vet. App. 238, 246-7 (1995).  
The representative further claimed the decision had resulted 
in prejudicial error because the Board had reversed a prior 
RO determination without notice to the claimant.

Pertinent Law Concerning Board Clear and Unmistakable Error 
Claims

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2001).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2001).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (2001).

The following situations do not constitute clear and 
unmistakable error: (1) where there is a changed diagnosis, 
that is, a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) the VA fails to 
fulfill the duty to assist; and (3) there is a disagreement 
as to how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d)(1)-(3) (2001).

In addition, clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2001).

The Court has set forth a three-prong test, in essence, 
defining clear and unmistakable error: (1) either the correct 
facts, as they were known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
for the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of clear and unmistakable 
error.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error is 
"undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Analysis

As noted above, a determination as to clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Accordingly, the 
present motion must be considered based upon VA law and 
regulations in effect in May 1997.  

The Board also notes that the moving party has raised 
specific contentions as to error in the May 1997 decision and 
that these claims must be addressed for an adequate 
determination of the present motion.  These contentions 
include, in essence, a failure to consider the claim in light 
of a 1996 Savage decision, improperly rejecting competent lay 
evidence, failure of a duty to provide heightened reasons and 
bases when service records were absent, failure to provide 
reasons and bases in concluding that angina in 1972 was not a 
symptom of the subsequently diagnosed heart disease, and 
prejudicial error in the decision in denying the claim as not 
well grounded.


Savage Decision Claim

The moving party contends the May 1997 Board decision failed 
to consider the claim in light of the Court's 1996 decision 
in Savage.  Initially, the Board notes that a March 1996 
single judge memorandum decision affirmed a Board decision in 
the Savage case but that a 1996 Court decision in Savage, 
reported at 9 Vet. App. 520, granted a motion for panel 
review and requested the parties submit legal memoranda 
concerning the application of 38 C.F.R. § 303(b).  The Board 
notes that the Savage holding described by the moving party's 
representative in the April 2002 informal brief was decided 
by the Court in November 1997 and was reported at 10 Vet. 
App. 488 (1997).  The Board, therefore, finds that as the 
pertinent holding in the Savage case was provided several 
months after the May 1997 Board decision a failure to 
consider this holding was not error. 

Improperly Rejecting Competent Lay Evidence

The moving party, citing YR a 1998 Court decision, contends 
the May 1997 decision improperly rejected lay evidence 
concerning opinions they were competent to provide including 
that the veteran was hospitalized and what he told them at 
the time.  Initially, the Board notes that YR was not 
existing case law at the time of the Board decision; however, 
the YR decision noted a pertinent 1994 decision of the Court 
in Doran v. Brown, 6 Vet. App. 283, 290-1 (1994).  

In Doran, the Court held that the absence of corroboration in 
the service records, when there is nothing in the available 
records that is inconsistent with other evidence, did not 
relieve the Board of its obligations to assess the 
credibility and probative value of the other evidence.  The 
Court, citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
noted the Board had been "correct in noting that while such 
lay witnesses are not competent to offer expert medical 
testimony, i.e., to diagnose appellant's psychiatric 
condition or offer an opinion involving medical causation, 
such witnesses are perfectly competent to testify as to their 
firsthand observations of appellant's visible symptoms." 

Based upon the evidence in this case, the Board finds the lay 
statements provided in support of claim for entitlement to 
service connection for coronary artery disease did not 
include competent evidence as to firsthand observations of 
any visible symptoms.  In fact, all of the statements attest 
to having known or learned of the veteran's 1972 
hospitalization and having been told by the veteran that he 
had been provided a diagnosis of angina.  No evidence was 
provided describing any firsthand observations which could be 
considered competent lay evidence of angina.  

The Board notes that the September 1995 statement of R.E.H. 
indicates he retired from military service as a master chief 
hospital corpsman and that in Goss v. Brown, 9 Vet. App. 109, 
113 (1996), the Court held that a nurse's statement was 
enough to well ground a claim where the nurse participated in 
the treatment of the veteran for symptoms of frostbite.  In 
this case, however, the statement of R.E.H. indicated he 
learned of the veteran's original contact with angina and his 
1972 hospital admission by telephone conversations and 
correspondence with the veteran.  There was no indication 
R.E.H. had developed an opinion based upon any medical 
expertise he acquired during service concerning a diagnosis 
of angina or the relationship between that disorder and the 
veteran's subsequent development of coronary artery disease.  
Based upon the existing evidence then of record, the Board 
finds that a failure to consider the holding in Goss or to 
address whether R.E.H. was competent to provide a medical 
opinion if he, in fact, had done so was not error.

The Board also notes that the matter addressed in the 
May 1997 Board decision can be distinguished from the facts 
in Doran in that there were available records at that time 
that were inconsistent with the other evidence, including 
service medical evidence showing examinations in 1971 
revealed no evidence of a cardiovascular disorder.  The Board 
also notes that in finding the lay statements were not 
competent to provide a medical opinion the May 1997 decision 
did assess the credibility and probative value of that 
evidence.  The Board, therefore, finds that a failure to 
consider the Doran holding in the May 1997 Board decision was 
not error.

Failure to Provide Heightened Reasons and Bases With Absent 
Service Records

The moving party contends the May 1997 Board decision failed 
to provide heightened reasons and bases in this case in which 
service records were absent.  Case law existing at the time 
of the Board decision, O'Hare v. Derwinski, 1 Vet. App. 365 
(1991), was noted as having held that the Board had a 
heightened duty to provide reasons and bases absent service 
medical records.  The Board notes that the Court in O'Hare 
actually held that in a case where the service medical 
records are presumed destroyed the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare, 1 Vet. App. at 367 (emphasis added).  The Board 
finds, however, that the post-service service department 
medical records the moving party claims would document his 
having been provided a diagnosis of angina in 1972 are not 
shown to have been presumed destroyed.  

The Board notes that in this case relevant and apparently 
complete service medical records were obtained in July 1992 
from the National Personnel Records Center (NPRC).  The Board 
also notes that a March 1992 report for the Kenner Army 
Hospital at Fort Lee, Virginia, indicated a search found no 
information as to the claimed treatment in 1971 or 1972 and 
that correspondence from the Patient Information Division at 
Fort Lee dated in September 1992 stated, in essence, that 
records from a patient last seen in 1972 would have been sent 
to NPRC in 1976.  A September 1992 report from NPRC indicated 
a search revealed no relevant 1972 clinical records for 
Kenner Army Hospital.

Correspondence from the Department of the Navy noted that 
searches for records at the Naval Hospital in Portsmouth, 
Virginia, and the Naval Medical Center in Quantico, Virginia, 
had been unsuccessful.  A June 1994 DD Form 877 from the 
Kenner Army Community Hospital to NPRC noted that inpatient 
hospital records had been retired to NPRC in 1974 and that 
outpatient records had been retired to NPRC in 1981.  

In correspondence dated in January 1995 the moving party, 
inter alia, noted that there had been a fire at the NPRC 
facility in St. Louis, Missouri, and implied that his records 
from the Kenner Army Hospital may have been lost at that 
time.  The Court has recognized that when the record 
suggested records may have been lost due to a "1973" fire 
at NPRC there was a heightened duty to assist the veteran in 
developing evidence that might support his claim.  See Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

The Board notes, however, that in this case the moving 
party's service medical records were actually obtained from 
NPRC in 1992 and that the evidence indicates that any 
pertinent post-service service department medical records 
would have been sent to NPRC after the 1973 fire.  As the 
post-service service department records claimed as missing 
are not "presumed destroyed," the Board finds that a 
failure to consider the O'Hare holding in the May 1997 Board 
decision was not error.

Failure to Provide Reasons and Bases in Concluding that 
Angina in 1972 was not a Symptom of the Subsequently 
Diagnosed Heart Disease

The moving party contends the May 1997 Board decision failed 
to provide reasons and bases in concluding that angina in 
1972 was not a symptom of the subsequently diagnosed heart 
disease.  It was noted that the Court in Crowe v. Brown, 7 
Vet. App. 238 (1994), had held that the Board must provide 
"reasons and bases" in response to all the evidence and all 
regulations whether or not specified by the claimant and that 
the May 1997 decision was contrary to 38 C.F.R. §§ 3.303(b), 
3.307, and 3.309 and the 1996 decision in Savage in 
concluding that the veteran's angina in 1972 was not a 
symptom of his subsequently diagnosed heart disease.

The Board notes that VA law existing at the time of the May 
1997 decision provided that service connection could be 
granted for certain chronic diseases, including 
cardiovascular-renal disease, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. 
§ 3.309(a) (1996).  Regulations also provided that the 
factual basis for a presumption of service connection could 
be established by medical evidence, competent lay evidence, 
or both and noted that competent lay evidence should describe 
the material and relevant facts as to the veteran's 
disability observed within such period and not merely provide 
conclusions based upon opinion.  38 C.F.R. § 3.307(b) (1996).

The Board notes that in Crowe the Court, citing Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), remanded that matter 
to the Board for prompt further development and 
readjudication, in accordance with all material of record and 
applicable law and regulation consistent with that opinion.  
The Board notes, however, that the Crowe decision did not 
involve a determination as to whether a well-grounded claim 
had been submitted in that case or whether or not reasons and 
bases as to all the evidence and all potentially applicable 
regulations were required when it had been determined that a 
well-grounded claim was not submitted.  

In this case, the Board finds that the May 1997 decision does 
not show the Board reached a conclusion that angina in 1972 
was not a symptom of the subsequently diagnosed heart 
disease.  In fact, the specifically finding in the May 1997 
Board decision was that there was no medical opinion or 
competent lay evidence linking a present heart disorder to 
service.  

While the May 1997 decision did not address whether competent 
evidence had been submitted sufficient to establish a well-
grounded claim based upon a presumption of service connection 
under 38 C.F.R. §§ 3.307, and 3.309, the Board finds that the 
May 1997 decision did specifically find that the evidence of 
record which may be construed as indicative of a diagnosis of 
angina having been provided in 1972 was not competent for the 
purpose of providing the requisite medical evidence.  
Applicable VA regulations at that time provided that the 
factual basis for a presumption of service connection for a 
cardiovascular disorder could only be established by medical 
evidence and/or by competent lay evidence neither of which 
had been presented in this case.  Therefore, the Board must 
conclude that a failure to consider 38 C.F.R. §§ 3.307, or 
3.309 or the holdings in Crowe or Fletcher was not error.

Prejudicial Error Claim

The moving party also contends, in essence, that prejudicial 
error resulted because the May 1997 Board decision 
"reversed" the RO's determination, as evidenced by its 
development of evidence, that a plausible claim had been 
submitted.

The Board notes that in a March 1993 rating action the RO 
denied service connection for coronary artery disease based 
upon the merits; however, the determination did not address 
the issue of whether a well-grounded or plausible claim had 
been submitted.  The May 1997 Board decision, citing Tomlin 
v. Brown, 5 Vet. App. 355, 357 (1993), found that June 1993 
testimony before a local hearing officer constituted a timely 
notice of disagreement with the March 1993 rating action, 
that laws and regulations pertinent to establishing service 
connection had been provided in a March 1995 statement of the 
case, and that a substantive appeal had been timely filed.  
The May 1997 Board decision subsequently denied the claim for 
entitlement to service connection for coronary artery disease 
as not well grounded.

The Board finds that although the May 1997 Board decision 
considered and denied the claim on grounds different from the 
March 1993 RO denial on the merits, the moving party was not 
prejudiced by that determination.  This is because in 
assuming that the claim was well grounded the RO had accorded 
the matter greater consideration than was, in fact, warranted 
under the circumstances.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board notes that in Voerth v. West, 13 
Vet. App. 117 (1999), the Court found the Board had not 
violated a veteran's due process rights in finding the claim 
to be not well grounded after the RO had denied the claim on 
the merits because it was the claimant's obligation to 
provide a well-grounded claim.

In addition and for similar reasons, the Board finds the 
moving party was not prejudiced by the May 1997 decision as 
to entitlement to service connection because the 
determination as to whether a well-grounded claim had been 
submitted was a substantially lower evidentiary standard than 
the new and material evidence standard actually used by the 
RO to adjudicate the claim.  The record shows that in the 
December 1994 rating decision and subsequent statement and 
supplemental statements of the case the RO found new and 
material evidence had not been submitted to reopen the claim.  
The RO had specifically noted that "[t]o justify a reopening 
of a claim on the basis of new and material evidence, there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both old and new, 
would change the outcome."

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court), in Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998), overruled a holding in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which limited the reopening of 
previously denied claims based upon "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  The Hodge decision, in essence, found the Colvin 
decision had improperly raised the burden to reopen in 
requiring the submission of evidence sufficient to change the 
outcome of the prior determination.  

The Board notes the well-grounded claim standard used in the 
May 1997 Board decision only required the submission of a 
"plausible" claim.  Therefore, the Board finds that May 
1997 Board decision did not involve prejudicial error in 
denying the claim as not well-grounded.

Conclusion

Based upon a comprehensive review of the record, the Board 
finds the correct facts, as they were known at the time, were 
before the Board and that the statutory and regulatory 
provisions extant at the time were correctly applied.  The 
moving party's disagreement, in essence, concerns how the 
facts were weighed or evaluated and is not clear and 
unmistakable error.  As there was no error in the May 1997 
decision which, had it not been made, would have manifestly 
changed the outcome, the Board finds the present motion must 
be denied.  See 38 C.F.R. § 20.1403(a).


ORDER

The motion alleging clear and unmistakable error in the 
Board's May 1997 decision is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



